                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


DALE BUETTNER,

                   Plaintiff,
                                                     Case No. 19-cv-1888-pp
      v.

ANDREW SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that he is employed, he is not married, and he has no dependents he is

responsible for supporting. Dkt. No. 2 at 1. The plaintiff works “20 hrs or less a

week” at Mills Fleet Farm, and his net pay is approximately $800 per month.

Id. at 2. The plaintiff lists expenses of $800 per month ($400 rent, $250-300


                                          1
other household expenses, $91 storage unit, $76 loan) and indicates that he

uses “all [the] money [he] earn[s] in a month” to pay those expenses. Id. at 2-3.

The plaintiff does not own a home or a car, he has $1.05 in a checking

account and “about $100” in a 401K. Id. at 3-4. The plaintiff states, “I have no

way to earn more money to have extra being on a fixed income. I’ve been

fighting and struggling and will continue until things get sorted out.” Id. at 4.

The plaintiff has demonstrated that he cannot pay the $350 filing fee and $50

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that he was denied Social Security

benefits by the Commissioner due to lack of disability, that he is disabled, and

that the conclusions and findings of fact by the Commissioner when denying

benefits are not supported by substantial evidence and are contrary to law and

regulation. Dkt. No. 1 at 1. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

                                          2
a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 27th day of December, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
